Citation Nr: 0330170	
Decision Date: 11/03/03    Archive Date: 11/13/03	

DOCKET NO.  96-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right knee replacement 
secondary to service-connected left knee replacement.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 1999 the Board issued a decision denying service 
connection for right knee replacement secondary to service-
connected left knee replacement.  By a decision, dated in 
September 2000, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
August 1999 decision.  A copy of the Court's decision has 
been included in the veteran's claims file.

The Board remanded the appeal in June 2001.


FINDING OF FACT

The veteran's service-connected left knee replacement has 
chronically worsened his right knee replacement.


CONCLUSION OF LAW

Right knee replacement is proximately due to the veteran's 
service-connected left knee replacement.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (2003).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
informing them of the governing legal criteria, the evidence 
considered, the evidence necessary to substantiate his claim, 
evidentiary development under the VCAA, and the reasons for 
the denial of his claim.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been afforded VA examinations and personal 
hearings.  Treatment records have been obtained.  In light of 
the Board's decision herein, it is concluded that the VA has 
complied with the VCAA, and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

A June 1994 private medical record reflects that the veteran 
was seen following an injury to his right knee earlier that 
month.  X-rays of the right knee revealed slight lateral 
tibial osteophyte, evidence of marked lateralization of the 
patellar, and osteophyte changes and mild degenerative 
changes over the patellofemoral joint.

The report of an August 1995 VA orthopedic examination 
reflects an impression that the examiner did not believe that 
the veteran's right knee symptoms were secondary to the 
problems of his service-connected left knee.

The veteran underwent a knee arthroplasty of the left knee in 
March 1997.  Service connection is in effect for left knee 
replacement.

The report of an August 2002 VA orthopedic examination 
reflects that the examiner offered the opinion that it was as 
likely as not that the veteran's right knee condition was 
worsened by his service-connected left knee disability, and 
was as likely as not secondary to osteoarthritis exacerbated 
by the veteran's morbid obesity, but weight bearing of the 
right knee was most certainly affected by the disease process 
in the left knee.  A January 2003 addendum, by the examiner, 
indicates that it was the examiner's opinion that 80 percent 
of the veteran's symptoms in the right knee had been 
exacerbated by his morbid obesity, 10 percent was due to the 
impairment imposed by the service-connected left knee 
disability, and 10 percent is due to the impairment imposed 
by the right knee injury in June 1994.

The record clearly reflects that the veteran's right knee 
disability is not due solely to the June 1994 injury, because 
at the time of that injury there were already degenerative 
changes manifest in the right knee, and because current 
competent medical evidence indicates that the June 1994 
incident is not the sole cause of the veteran's right knee 
disability.  While there is competent medical evidence that 
indicates that it was not believed that symptoms relating to 
the right knee were secondary to the problems of the service-
connected left knee, there is competent medical evidence 
which indicates unequivocally that the service-connected left 
knee disability contributed to the causation and chronic 
worsening of the veteran's right knee disability.  The more 
recent competent medical evidence, in the form of the August 
2002 examination report and January 2003 addendum, reflects 
that the examiner had reviewed the veteran's claims files.  
Therefore, this competent medical evidence will be accorded 
slightly greater probative weight than the report of the 
August 1995 VA examination report.  In light of the probative 
weights assigned to the evidence, the Board concludes that 
the evidence is at least in equipoise with respect to whether 
or not the veteran's service-connected left knee replacement 
caused or chronically worsened his right knee replacement.  
In resolving all doubt in the veteran's behalf, service 
connection for right knee replacement is warranted.


ORDER

Service connection for right knee replacement secondary to 
service-connected left knee replacement is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

